DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 3-12. Claims 1-12 are pending. Claims 1 and 2 are withdrawn from consideration by amendment.
The amendments to the claims have overcome some of the claim objections of record.
The amendments to the claims have necessitated new claim interpretations under 112(f). See claim interpretations below for details.
The amendments to the claims have overcome the 112(b) rejections of record. However, after further consideration. The amendments have been found to necessitate new rejections under 112(b). See 112(b) rejections below for details. 
The amendments to the claims have necessitated new rejections under 103 over the prior art relied upon in the previous Office Action. See 103 rejections below for details.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/1/2020, with respect to the 112(b) rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the amendments have been found to necessitate new rejections under 112(b). See rejections below for details.

Applicant’s arguments, see Remarks, filed 12/1/2020, with respect to the prior art rejections of record been fully considered, but they are not persuasive.
Specifically, Applicant has argued that amended claim 3 is allowable over the combination of Ellem and Helsen because the Helsen reference does not teach a step of “(e) controlling the time-temperature profile within the reaction chamber to ensure that (i) organic material contaminants in the wood wastes are decomposed and are incorporated into the products and (ii) heavy metal 4contaminants in the wood wastes are deported to the solid carbon-containing product, including controlling the time-temperature profile so that a gas exit temperature at the gas outlet is less than 100°C so that heavy metal contaminants in the wood wastes and are not present in the gas product” as required by amended claim 3. Examiner finds this argument unpersuasive.
As described in the 103 rejections set forth in the previous Office Action and in the 103 rejections below, the step of “(e) controlling the time-temperature profile within the reaction chamber to ensure that (i) organic material contaminants in the wood wastes are decomposed and are incorporated into the products and (ii) heavy metal contaminants in the wood wastes are deported to the solid carbon-containing product,” is obvious over Ellem in view of Helsen. See 103 rejections below for details.
Although Helsen does not teach the newly added component of step (e) requiring “controlling the time-temperature profile so that a gas exit temperature at the gas outlet is less than 100°C so that heavy metal contaminants in the wood wastes and are not present in the gas product,” said component of the temperature control step is taught by primary reference Ellem. Therefore, Ellem modified in view of Helsen necessarily comprises a step of “controlling the time-temperature profile so that a gas exit temperature at the gas outlet is less than 100°C.” Because said step is present in modified Ellem, said step will necessarily achieve the result of ensuring “a gas exit temperature at the gas outlet is less than 100°C so that heavy metal contaminants in the wood wastes and are not present in the gas product.” Therefore, the combination of Ellem and Helsen meets all of the limitations of claim 1 as amended. See 103 rejections below for details. 

The following are new claim interpretations necessitated by amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “assembly for moving feed material” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “assembly for moving the feed material” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “assembly” coupled with functional language “for moving the feed material through the reaction chamber from the upstream end towards the downstream end” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
claim(s) 3-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The converter 3 also comprises an assembly that forces feed material continuously forwardly in the reaction chamber 5 from the upstream end 7 towards the downstream end 9. The assembly comprises three parallel rotatable shafts 17 and screw feeders 19 on the shaft,” (Page 18 Lines 9-15). 
Accordingly, the claimed “assembly for moving the feed material” has been interpreted as a screw feeder, as well as equivalents thereof.

The following claim objections are maintained from the previous Office Action. 
Claim Objections
Claim 12 is objected to because of the following informalities:  
With regard to Claim 12: The word “includes” in line 1 should be replaced with --further including--.
Appropriate correction is required.

The following are new rejections necessitated by amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 recites the limitation "the time-temperature profile in the reaction chamber that includes the following zones…" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggests amending claim 11 to recite --establishing the time-temperature profile in the reaction chamber such that it includes the following zones…--.
Claim 12 is rejected due to its dependency on indefinite claim 11. 

The following are new rejections necessitated by amendment and made over the prior art previously relied upon. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellem et al. (WO 2015/061833), hereafter referred to as Ellem, in view of Helsen et al. (“RELEASE OF METALS DURING THE PYROLYSIS OF PRESERVATIVE IMPREGNATED WOOD”), hereafter referred to as Helsen.
With regard to claim 3: Ellem teaches a method for processing solid feed material, such as wood wastes (forestry products including mill residues such as wood shavings), and producing valuable products, e.g. char products, liquid oil products, etc. (abstract, Page 1 Lines 1-20 and 28-37).

The method of Ellem comprising steps of:
(a) Supplying the solid feed material (biomass/organic feed material) to the inlet 41 of the reaction chamber 5 (Figure 7, Page 23).
(b) Moving the feed material through the reaction chamber 5 from the inlet 41, at the upstream end 7 of the chamber 5, to a downstream end 9 of the chamber 5, and exposing the feed material to a time-temperature profile (i.e. a “required temperature profile and residence time”) within the chamber 5 that dries and pyrolyzes the feed material and releases water vapor phase and a volatile products gas phase (e.g. oil vapor) from the feed material as the feed material moves through the chamber 5 (Claim 14, step (b); Figures 7 and 11; Page 11 Lines 20-25; Page 24 Lines 1-15; Page 27 Line 9-Page 29 Line 25; Page 30 Lines 15-18; Claim 18).
(c) moving a water vapor phase and the volatile products gas phase produced in step (b) through the reaction chamber 5 in a direction counter to that of the feed material so that at least a part of the water vapor phase and condensable components of the volatile products gas phase condense in a cooler upstream section of the reaction chamber 5 and form liquid water and liquid oil (i.e. the feed materails moves sequentially through five zones, zones 1-5, starting with zone 1 and ending with zone 5, the water vapor phase is formed in zone 2 and condensed in upstream zone 1, and the volatile products gas phase is formed in zone 4 and condensed into oil in upstream zone 3), at least the liquid oil being carried forward in the reaction chamber 5 by the feed material to a higher temperature region of the reaction chamber 5 and being progressively volatilized and cracked to a non-condensable gas (Claim 14, step (c); Figures 7 and 11; Page 6 Lines 12-20; Page 11 Lines 20-25; Page 24 Lines 1-15; Page 27 Line 9-Page 29 Line 25; Claim 18).

Ellem does not explicitly teach that the method is used to process wood wastes containing contaminates, nor does Ellem teach controlling the time temperature profile within the reaction chamber to ensures (i) organic material contaminates in the wood wastes are decomposed and are incorporated into useful products, and (ii) heavy metal contaminates in the wood wastes are deported to the solid carbon-containing product.
However, Ellem teaches that the method may be used to process a variety of organic feed materails including biomass, peat, coal, oil shale/sands, plastic waste materials, and blends of these materials (Page 1). Ellem teaches that biomass feed materials may include “municipal and industrial residues” (Page 1 Lines 28-36). From these teachings, it can be seen that Ellem contemplates using the taught method to processes a mixture of biomass (i.e. wood wastes) in combination with plastic waste materails. At the very least, the processing of such mixture is suggested by the teachings of Ellem. Said mixture of biomass (i.e. wood wastes) and plastic wastes would constitute a solid feed material including wood waste and organic contaminates. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ellem by using, in accordance with Ellem’s own suggestions, a mixture of wood wastes containing organic contaminates (e.g. plastic wastes) as the feed material, in order to predictably pyrolyze and otherwise process solid organic materials to form solid carbon-containing product and gas products.
In making the aforementioned modification, it would have been obvious to one of ordinary skill in the art to further modify Ellem such that the time-temperature profile thereof were controlled to ensure that (i) the organic contaminates (e.g. plastic wastes) would be decomposed (e.g. by pyrolysis and cracking) and their decomposed forms be incorporated into the useful products (i.e. the volatile gas phase products and the pyrolysed solid carbon-containing product), in order to ensure that the method is capable of successfully processing the feed comprised of wood waste and organic contaminates.

However, it is known in the art that some wood wastes contain heavy metal contaminates. For example, Helsen teaches a method for pyrolysing wood particles containing chromated copper arsenate (CCA) (Title, abstract, Introduction), wherein the pyrolysis yields a solid carbon-containing product (residue) to which a large percentage of the CCA is deported, i.e. the pyrolysis of said wood particles can be carried out with a negligible release of copper and chromium to the gas phase and a minimal release of arsenic (Results and Discussion, Figures 1-3, Conclusions). It is understood that copper, chromium, and arsenic are all heavy metals. Furthermore, Helsen teaches that burning CCA treated wood may cause a non-negligible pollution due to the release of the metals (copper, chromium and arsenic) in the flue gas, and that is desirable to pyrolyze such CCA treated wood in a way which maximizes the fraction arsenic remaining in the solid-carbon containing product upon a maximal reduction in mass of the wood (Introduction). Thus, a person having ordinary skill in the art would recognize deportation of heavy metals in CCA treated wood to the solid carbon-containing process as advantageous, i.e. to prevent pollution by vaporized metals. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Ellem in view of Helsen by adapting the method of Ellem to treat wood wastes containing heavy metal contaminates, e.g. CCA treated wood, by adapting the method such that the time temperature profile within the pyrolysis chamber were controlled to ensure (ii) heavy metal contaminates in the wood wastes are deported to the solid carbon-containing product, in order to treat heavy metal contaminated wood while preventing or minimizing pollution via vaporized metals contained in the gas phase.
Modified Ellem teaches controlling the time temperature profile of such that the temperature of a first zone (Zone 1: Water condensation) is less than 100 °C such that water vapor formed in the chamber is condensed in the first zone and removed from the chamber as liquid water (Ellem: Figures 7 and 11, Pages 19). In modified Ellem, the non-condensable gas is discharged from the first zone, as is made particularly clear from Figure 11 (Ellem: Figures 7, 8, and 11, Pages 19). Figures 7 and 8 also indicate that the gas outlet 35 is in the first zone, as they depict the gas outlet at the very most upstream portion of 
Modified Ellem does not teach controlling the time temperature profiled so that a gas exit temperature at the gas outlet 35 is less than 100 °C for the express purpose of ensuring that heavy metal contaminate in the wood wastes are not present in the gas product. However, as discussed above, the method of modified Ellem, and indeed that of base Ellem, comprise a step of controlling the time temperature profile as such. Because the method of Ellem comprises controlling the time temperature profile in the claimed manner, said method would necessarily result in any heavy metal contaminates in the wood wastes (i.e. such as those in Ellem modified in view of Helsen as discussed above) not being present in the gas product. Because the control of the time temperature profile of modified Ellem would necessarily result in any heavy metal contaminates in the wood wastes not being present in the gas product, said method satisfies the claim language regarding such a result, regardless of whether or not such a result was expressly taught or contemplated by Ellem (see MPEP 2112 I and II).
Modified Ellem does not explicitly teach that the sealed system contains contaminates in wood wastes during processing in the converter. 
However, as discussed above, the converter is a sealed system i.e. a system which forms gas seals at the inlet and outlet (Abstract, Figure 7, Pages 23-24). Therefore, the system of modified Ellem will necessarily contain any contaminates in the wood wastes during processing, at least in the sense that any vaporized contaminates would be unable to leave the converter via the inlet or the outlet.
With regard to claim 4: Modified Ellem teaches that the method can be used to process a range of fine-sized feed (input) materials, typically having a size of less than 35 mm (Ellem: Page 31 Lines 10-12). Thus, it is understood that the wood wastes in modified Ellem are typically in particulate form.
Modified Ellem does not explicitly teach that the wood wastes have a size of less than 25 mm. 
prima facie case of obviousness exists,” (MPEP 2144.05 I).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by processing a wood waste containing particles having sizes within the range of less than 35 mm taught by Ellem, i.e. by processing a wood waste consisting of particles less than 25 mm in size, in order to pyrolyze said particles with predictable success. 
With regard to claim 5: Modified Ellem teaches that the method can be used to process a range of fine-sized feed (input) materials, typically having a size of less than 35 mm (Ellem: Page 31 Lines 10-12). Thus, it is understood that the wood wastes in modified Ellem are typically in particulate form.
Modified Ellem does not explicitly teach that less than 15 wt. % of the total mass of the wood wastes have a particle size of  less than 1 mm.
However, as discussed above, modified Ellem teaches that the method is used to process fine materails, typically having sizes less than 35 mm. The claimed particle size of less than 1 mm lies entirely within the taught range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I). A person having ordinary skill in the art would expect the method of Ellem to be workable when processing wood wastes having any wt.% of 1 mm particles, as wood wastes comprising any wt.% of less than 1 mm particles can still lie with the taught range of 35 mm, i.e. so long as the balance of non-less-than 1 mm particles are less than 35 mm in size.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by processing a wood waste containing particles having sizes within the range of less than 35 mm taught by Ellem, i.e. by processing a wood waste consisting of particles less than 35 mm in size, wherein less than 15 wt.% of said wood waste is in less than 1 mm particles, in order to pyrolyze said particles with predictable success. 
With regard to claim 6: Modified Ellem is silent to the moisture in the feed material being less than 20 wt.% of the total mass of the feed material.
However, it is well understood that feed moisture content is a result effective variable in pyrolysis. In particular it is understood that feed with higher moisture contents will require more energy to pyrolyze. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Ellem by optimizing the feed moisture content, such that the feed comprises 20 wt.% moisture or less, in order to obtain an energy efficient pyrolysis method. 
With regard to claim 7: In modified Ellem, “the method may include controlling the gas product composition by controlling the temperature profile in the reactor and therefore the residence time within a required temperature range,” (Ellem: Page 11 Lines 21-25).
With regard to claim 8:  In modified Ellem, “the method may include condensing water vapor from the gas product outside the chamber and forming a liquid water product,” (Ellem: Page 12 Lines 24-28).
With regard to claim 9: In modified Ellem, the method includes maintaining a required temperature profile in the reaction chamber 5 by supplying an oxygen-containing gas, such as air, to the reaction chamber and at least partially combusting combustible gases in the reaction chamber (Ellem: Page 28 Line 17-Page 29 Line 15).
With regard to claim 10: The temperature profile in the reaction chamber 5 include a plurality of zones successively along the length of the chamber 5 in which different reactions occur as the feed material moves from a cooler upstream end to a hotter downstream end of the reaction chamber 5 (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14).
With regard to claim 11: The method of modified Ellem further includes establishing the temperature profile in the reaction chamber that includes the following zones extending successively along the length of the reaction chamber from the upstream end to the downstream end of the reaction chamber (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14):

(b) Zone 2 (Zone 3 in Ellem), in the form of a pre-heating zone (i.e. an oil condensation and organic material decomposition zone) for heating the feed material to a temperature that is suitable for the thermo-chemical reactions required in the next zone (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14).
(c) Zone 3 (Zone 4 in Ellem), in the form of a thermo-chemical reaction zone (i.e. an oil volatilization and further organic material decomposition zone) for thermally decomposing the feed material and producing a solid carbon-containing char product and gas (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14).
With regard to claim 12: The method of modified Ellem includes supplying the oxygen-containing gas, such as air, to the reaction chamber in Zone 3 (Zone 4 in Ellem), whereby the devolatilization produces combustible gases that are combusted by the oxygen-containing gas, and wherein whereby the devolatilization produces combustible gases that are combusted by the oxygen-containing gas (Ellem: Figure 11, Page 27 Line 25-Page 29 Line 14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN LUKE PILCHER/             Examiner, Art Unit 1772